Citation Nr: 9925123	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-00 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a neck condition.

3.  Entitlement to service connection for shin splints.

4.  Entitlement to service connection for left foot numbness.

5.  Entitlement to service connection for flat feet.

6.  Entitlement to service connection for a lumbar spine 
condition.

7.  Entitlement to service connection for a throat condition.

8.  Entitlement to service connection for a nervous 
condition.

9.  Entitlement to service connection for gastric pains.

10.  Entitlement to service connection for a urinary tract 
condition.

11.  Entitlement to assignment of a rating in excess of 50 
percent for status post total hysterectomy.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1982 to 
October 1989.

This matter arises from July 1996 and September 1997 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which denied the 
benefits sought on appeal.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.


FINDINGS OF FACT

1.  There is no currently diagnosed disability regarding 
headaches, a neck condition, shin splints, left foot 
numbness, flat feet, a lumbar spine condition, a throat 
condition, a nervous condition, gastric pains, or a urinary 
tract condition, that is related to military service.
2.  The veteran's status post total abdominal hysterectomy is 
productive of occasional gas pains and constipation without 
evidence of frequent hospitalizations, interference with 
employment, or any other symptomatology that is so 
exceptional or unusual as to require extraschedular 
consideration.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
headaches, a neck condition, shin splints, left foot 
numbness, flat feet, a lumbar spine condition, a throat 
condition, a nervous condition, gastric pains, and a urinary 
tract condition, are not well grounded. 38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran has been assigned the maximum schedular 
rating for her status post total hysterectomy, and the 
criteria for consideration of an extraschedular rating have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.116, Diagnostic Code 7617 (1998).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

However, before proceeding to review the merits of the claim, 
the Board must first evaluate whether the veteran has crossed 
the threshold of establishing a well-grounded claim for 
service connection.  In this regard, the veteran must submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is meritorious or capable 
of substantiation.  38 U.S.C.A. § 5107(a) (West 1991).  To 
satisfy the burden of establishing a well-grounded service 
connection claim, there must be: a medical diagnosis of a 
current disability; evidence of an incurrence or aggravation 
of a disease or injury in service, as shown through medical 
or, in certain circumstances, lay evidence; and medical 
evidence of a nexus between the in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence 
showing that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (1997). 

The veteran asserts that she developed a urinary tract 
condition, gastric pains, insomnia, headaches, and a nervous 
condition as a result of her service-connected abdominal 
hysterectomy.  She also maintains that she has a neck 
condition, shin splints, left foot numbness, flat feet, a 
lumbar spine condition, and a throat condition, all 
attributable to military service.  However, the medical 
evidence of record does not support her assertions as she has 
no currently diagnosed disability that is linked to military 
service or proximately due to or caused by her service-
connected postoperative hysterectomy. 

The veteran's service medical records show treatment for 
lumbar muscle strain in January 1983 with no clinical 
abnormality of the lumbar spine noted and no further 
complaints or treatment of the lumbar spine.  In March 1986 
she was diagnosed as having neck strain and muscle tension 
headaches without further treatment.  She complained of a 
sore throat and was diagnosed as having tonsillitis in 1983 
and 1985 with accompanying diagnoses of upper respiratory 
tract infections.  The last reported infection was in October 
1988.  There was no indication of continued complaints or 
clinical findings with regard to her throat through 1989.  

In April 1986 the veteran complained of numbness in her toes 
with lower leg pain for two months.  The diagnosis was 
reported as shin splints and boot paresthesia.  The veteran's 
feet were evaluated by an orthopedic physician in September 
1986, and no orthopedic pathology was found.  Her complaints 
of lower leg pain continued through 1988 and 1989, and she 
was afforded a bone scan in July 1989 to rule out a stress 
fracture of the left lower leg.  The bone scan was normal 
without evidence of acute new bone formation.  The diagnosis 
was bilateral shin splints.  The veteran was provided a 
permanent profile for running at her own pace.  She was not 
exempted from any physical activity.  

The service medical records also reveal evaluation for 
gastric complaints in April 1987 with an upper 
gastrointestinal series (UGI) showing no abnormality.  In 
February 1985 she was diagnosed as having cystitis, and in 
September 1989 she was treated for a urinary tract infection.  
There was no medical evidence to show continued 
symptomatology or recurrence of either a gastric or 
genitourinary problem during the remainder of the veteran's 
active duty.  

The veteran's separation examination report indicated a past 
history of leg cramps, regurgitation off and on, low back 
pain, feet pain, and shin splints.  There were no specific 
diagnoses reported.  

The veteran was afforded VA examinations in February 1996, 
March and May 1997, and September 1998.  The examination 
reports reflect the veteran's complaints of occasional 
headaches, stiff neck, bilateral shin pain, aching feet, low 
back pain, occasional indigestion, constipation and gas, and 
nocturia, without diagnoses of specific disability related to 
her complaints.  

The VA examination reports reflected diagnoses of depression, 
status post total abdominal hysterectomy; status post left 
breast lumpectomy; status post left ankle fracture with open 
reduction, internal fixation without medical residuals; 
muscle tension headache possibly exacerbated by estrogens; 
history of urinary incontinence since hysterectomy; 
subjective memory loss of uncertain etiology, unconfirmed; 
morbid obesity.  The May 1997 VA examination report noted the 
veteran's complaints of bilateral anterior shin pain were 
associated with working for a prolonged period of time.  The 
examiner indicated that the veteran's pain was more over the 
anterior compartment than the tibia, with no real 
posteromedial tibial tenderness.  He found her complaints of 
tenderness were somewhat out of proportion to her symptoms 
and reported that the shin pain was not likely to be shin 
splints.  He stated that the veteran had bilateral tibial 
tendon dysfunction, right greater than left, with 2-3 
interspace digital neuromas.  He noted that exertional 
compartment syndrome could be a possible diagnosis for the 
complaints of shin pain.  The veteran's neck pain was without 
neurologic symptoms, but there was X-ray evidence of possible 
muscle spasm.  Her low back pain was without clinical 
evidence of dysfunction.  There was no referable report with 
regard to flat feet, a throat condition, a gastric condition, 
or a urinary tract condition.  

With regard to the veteran's allegation of a nervous 
condition related to service, VA outpatient mental health 
clinic records show treatment from March to September 1996 
for depression.  She reported that she was upset because of 
her hysterectomy and inability to conceive as a result.  She 
was noted to blame the military for not having taken care of 
the fibroid tumors earlier.  Her diagnosis was depression, 
not otherwise specified.  Subsequent VA examination reports 
reflect diagnoses of adjustment disorder with mild depression 
and dysthymia.  There is no indication in any of the records 
that her condition is related to service or was proximately 
caused by a service-connected condition.   

Accordingly, as it is clear from the current medical evidence 
that none of the veteran's alleged conditions are diagnosed 
disabilities that are related to military service, the claims 
must be denied as not well grounded.  While she has a 
possible anterior compartment syndrome involving both her 
lower legs, there is no medical opinion relating this 
condition to military service.  Although the veteran was 
treated for shin splints during service, the VA examiner has 
ruled out that this condition is present currently.   

The Board notes that it is aware of no circumstances in this 
matter which would constitute notice to the VA that relevant 
evidence may exist or could be obtained, which, if true, 
would serve to render plausible the claim for service 
connection denied herein.  See McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997).  

In addition, by this decision, the Board is informing the 
veteran that medical evidence of current disability that is 
linked to military service is required to render her claims 
well grounded.  38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 
Vet. App. 69 (1995); Allen v. Brown, 7 Vet. App. 439 (1995).  

II.  Rating in Excess of 50 Percent for Hysterectomy

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for an increased rating 
is well grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  After reviewing the claims 
file, the Board further finds that the duty to assist the 
veteran has been met and that the record as it stands allows 
for an equitable determination of the veteran's appeal.  38 
U.S.C.A. § 5107(a). 

The Board also notes that as this is an appeal from an 
initial rating, separate ratings may be assigned for separate 
time periods that are under evaluation.  That is, in 
accordance with a recent decision from the United States 
Court of Appeals for Veterans Claims (Court), since this 
claimant timely perfected her appeal of initial ratings, 
appellate review must consider the applicability of "staged 
ratings" based upon the facts found during the time period 
in question.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the Board must look to whether assignment of a rating 
in excess of 50 percent is warranted beginning with the 
effective date of the allowance.  Id at 126. 

In assessing the veteran's disability, the Board reviews the 
evaluation as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (1998).

In the instant case, the veteran was granted service 
connection effective November 1995, based upon the date of 
her surgery to remove her uterus and both ovaries.  She was 
initially assigned a 100 percent total rating based upon 
surgical treatment necessitating convalescence.  38 C.F.R. 
§ 3.340 (1998).  Her rating was subsequently reduced to 50 
percent effective December 1995 as her recovery was 
completed.  She asserts that the hysterectomy has resulted in 
more significant disability than recognized by the 50 percent 
rating currently assigned.

The veteran's disability has been evaluated pursuant to the 
applicable schedular criteria of 38 C.F.R. § 4.116, 
Diagnostic Code 7617.  This particular diagnostic code 
provides a 100 percent rating for the first three months 
after complete removal of the uterus and both ovaries, and a 
50 percent rating thereafter.  

The veteran's surgery was performed in November 1995.  As she 
has been assigned the maximum disability rating available 
according to the applicable schedular criteria, a rating in 
excess of 50 percent is warranted only after consideration on 
an extraschedular basis.  In that regard, the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  

The veteran was afforded a VA gynecological examination in 
February 1996.  She reported no significant problems at that 
time.  She stated that her incision was a bit tender around 
the umbilicus and she has occasional gas pains and 
constipation, but no other complaints.  The examiner reported 
a normal gynecological examination and recommended 
continuation with estrogen replacement therapy.

The veteran asserts that she suffers headaches, constipation, 
gas pains, and incontinence as a result of her hysterectomy, 
and has stated that this service-connected condition has 
caused marked interference with her employment.  However, the 
evidence of record does not support her contention.  She is 
employed part-time, at her own request, as a food service 
worker and has been in that position since 1994.  There is no 
evidence that her disability has necessitated any 
hospitalization subsequent to the original surgery, and there 
is no indication of such an exceptional or unusual disability 
picture as to warrant consideration on an extraschedular 
basis.  Therefore, a remand to the RO for referral to the 
Director of Compensation and Pension for an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (1998); 
See Bagwell, 9 Vet. App. at 338-339; Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Accordingly, as the veteran is currently assigned the maximum 
schedular rating for her disability, and there is no basis 
for consideration on an extraschedular basis, assignment of a 
rating in excess of 50 percent, at any time since that rating 
became effective in December 1995 is not warranted.

III.  Conclusion 

The Board notes that during the pendency of this appeal, in 
October 1997, the veteran's attorney requested additional VA 
examinations due to the alleged inadequacy of VA examinations 
performed in March and May 1997.  He also requested an 
advisory medical opinion due to the alleged complexity and 
the inadequacy of the VA compensation examinations and 
because the VA examinations "did not provide a nexus or 
etiology for the claimed conditions."  The attorney further 
requested an RO hearing with subpoenas to be issued to the 
rating board specialist and VA examiners.  He also attempted 
to appeal the RO's denial of his request for additional 
examination, medical opinion, and adequate reasons and bases 
for the denial of the veteran's claims.  



In relevant part, the law governing veterans' benefits and 
the Board of Veterans' 
Appeals, provides that:

(a) When, in the judgment of the 
Board, expert medical opinion, in 
addition to that available within 
the Department, is warranted by the 
medical complexity or controversy 
involved in an appeal case, the 
Board may secure an advisory medical 
opinion from one or more independent 
medical experts who are not 
employees of the Department.  38 
U.S.C.A. § 7109(a) (West 1991) 
(emphasis added).

Thus, the determination of the need for an advisory medical 
opinion is within the Board's discretion; this has been 
upheld by the Court, as has the discretionary determination 
of the need for a thorough and contemporaneous examination.  
"If the medical evidence of record is insufficient, or, in 
the opinion of the BVA, of doubtful weight or credibility, 
the BVA is always free to supplement the record by seeking an 
advisory medical opinion, ordering a medical examination or 
citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions."  Colvin v. Brown, 
1 Vet App 171 (1991).

In the present case, with the exception of an assigned rating 
claim, the remaining claims have been denied as not well 
grounded, thus the duty to assist, to include additional 
development in the form of VA examinations, does not arise 
with regard to these issues.  Epps, supra; Franzen v. Brown, 
9 Vet. App. 235 (1996).  Moreover, assuming, arguendo, that 
any of the claims were well grounded, the Board finds that 
the veteran has been adequately examined several times in the 
past three years, with the most recent examinations having 
been conducted in September 1998 and May 1997.  The veteran's 
examinations have been thorough and documented well her lack 
of current disability.  The examiners have recorded both past 
history and current complaints, and have fully evaluated the 
veteran's current condition.  Therefore, the Board finds that 
the examinations are sufficient for rating purposes.  
Furthermore, neither the veteran nor his representative has 
alleged in what manner the evidence is of such medical 
complexity or controversy so as to warrant an advisory 
medical opinion, and in the judgment of the undersigned, the 
issues are neither complex nor controversial so as to warrant 
any additional development.

With respect to the hearing request, the Board notes that the 
veteran, through her attorney, declined a hearing without 
subpoenaed witnesses.  That matter was addressed by the VA 
District Counsel in November 1997.  As no subpoenas will 
issue, there is no need to address the veteran's hearing 
request.

The issue of "entitlement to adequate reasons and bases" is 
an ancillary issue to the veteran's underlying claim of 
entitlement to service connection; it is not a separately 
appealable issue.  The adequacy of the reasons and bases of 
the decision denying a benefit may be contested only as part 
of an appeal on the merits of the decision rendered on the 
primary issue.


ORDER

The claims of entitlement to service connection for 
headaches, a neck condition, shin splints, left foot 
numbness, flat feet, a lumbar spine condition, a throat 
condition, a nervous condition, gastric pains, and a urinary 
tract condition, are denied. 

Entitlement to assignment of a rating in excess of 50 percent 
for a hysterectomy is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

